DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

Information Disclosure Statement
The references cited within the IDS document submitted on September 14, 2021 have been considered.  References that have been lined-through are duplicated references from the previous IDS document.

Allowable Subject Matter
Claims 23, 24, 26-32, and 34-39 are allowed.  The following is the examiner’s statement of reasons for allowance.  
The prior art of record does not teach or suggest the disclosed invention regarding – 
A method, particularly characterized by the steps of: 

creating conductive through-vias, conductive interconnects, or conductive leads in the molding material around the second die to connect the second die to the first die; and 
planarizing a top surface of the second die and the molding material to make a flat surface for subsequent direct-bonding of a third layer, as recited within claim 23.
Claims 24 and 26-30 depend from claim 23.
A method, particularly characterized by the steps of: 
conductively bonding a second die from a second wafer of a second footprint size, Serial No.: 16/413,429-3- Atty/Agent: Yanek A. Kondryszynto second ends of the through-vias of the carrier wafer; 
at least partly filling lateral spaces around the logic die with a molding material; and 
planarizing a top surface of the second die and the molding material to make a flat surface for subsequent direct-bonding of a third layer, as recited within claim 31.  
Claims 32 and 34-36 depend from claim 31.
A microelectronic device made by a process, particularly characterized by the steps of: 
applying molding material to at least partially fill-in space around the at least one second die; 
creating a conductive through-via in at least one of the first wafer or the second wafer; and 

Claims 38 and 39 depend from claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812